Citation Nr: 0111149	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel

REMAND

The veteran served on active duty from August 1989 to March 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2000, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
as not well grounded.  The veteran subsequently perfected an 
appeal of that decision.

In a substantive appeal, VA Form 9, received in June 2000, 
the veteran acknowledged his desire for a personal hearing 
before a member of the Board of Veteran's Appeals (Board) at 
the RO.  A separate document submitted with the Form 9 
indicates that the veteran also wanted a hearing before a 
local hearing officer, but did not indicate that he intended 
to withdraw his request for a travel board hearing.  He was 
scheduled only for a local hearing at the RO in November 
2000, for which he did not appear.  In order to afford the 
veteran due process the case must be remanded to the RO for 
an appropriate hearing before a traveling member of he Board 
to be scheduled. 

The Board also notes that the veteran's claim was denied as 
not well grounded, and that review of the claim pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), should be undertaken.   

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

Schedule the veteran for a hearing before 
a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


